DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-9 are rejected under 35 U.S.C. 101 because “use” claims are not proper process claim under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 12 calls for “the apparatus”; claim 1 line 4 calls for “one or more apparatus”; it is unclear if and how they are related.
Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claims 8,9 line 1 “the vehicles” lack clear antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to describe how “hydrogen” is produced by DC power; therefore one of ordinary skill in the art cannot make and/or use the invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10727785. Although the claims at issue are not identical, they are not patentably distinct from each other because the both call for a system for use with contaminated land, the system comprising:
a region defined by or within the land, the region having a plurality of locations defined therewithin;
at each location, one or more apparatus selected from the group comprising: sensor, well, electrode, cathode, probe, injector and vent;
an array of photovoltaic cells for producing DC power;
a ground-mounted frame supporting the array, the frame having a boundary substantially contiguous with the region and supporting the photovoltaic cells;
a fluid distribution system of conduits supported by the frame;
a power system for delivering DC power to each of the locations; and

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-5,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘691 (WO 2014004691) in view of Chinese document (CN 108555014).
WO ‘691 discloses a system for use with contaminated land, the system comprising:
a region defined by or within the land, the region having a plurality of locations defined therewithin (para 0040);
at each location, one or more apparatus selected from the group comprising: sensor, well, electrode, cathode, probe, injector and vent (Figs. 1,2; para 0040);
an array of photovoltaic cells for producing DC power (Fig. 2; para 0041);
a power system for delivering DC power to each of the locations (para 0041); and
a communication system (para 0046) adapted to provide for remote control of the apparatus.  WO document ‘691 discloses the invention substantially as claimed.  However, WO document ‘691 is silent about including a ground-mounted frame supporting the array, the frame having a boundary substantially contiguous with the region and supporting the photovoltaic cell and a fluid distribution system of conduits supported by the frame.  Chinese document ‘014 teaches a ground-mounted frame (39, Figs. 1-3) supporting the array (8), the frame having a boundary substantially contiguous with the region and supporting the photovoltaic cell and a fluid distribution system of conduits (4, 21-24, 28, 19 and machine translation) supported by the frame.  It would have been considered obvious to one of ordinary skill in the art to modify WO document ‘691 to include a ground frame to support the solar cells and fluid distribution system as taught by Chinese document ‘014 since such a modification facilitates the 
Re claim 2, storage (see para 0041 of WO document).
Re claims 4,5, see system of conduits (4, 21-24, 28, 19 and machine translation of Chinese document).
Re claims 7-9, it would have been considered obvious to one of ordinary skill in the art to use the above combination of references as part of a facility where vehicular energy stores are replenished since the byproducts of the above combined references yield hydrogen and electricity.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
6/5/2020